Citation Nr: 1133960	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  02-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2001 and February 2004 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2006 the Board remanded the issues on appeal for further development.  In August 2008 the Board denied the issues on appeal; however, the Veteran then appealed the case to the U.S. Court of Appeals for Veteran's Claims (CAVC) and an Order granting a Joint Motion for Remand was issued in March 2009.  In July 2009, the Board remanded the matter for additional development.

The Veteran testified before a Decision Review Officer (DRO) in April 2003 and February 2005.  The Veteran also testified before the undersigned Veterans Law Judge in June 2006.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).









FINDINGS OF FACT

1.  The objective and probative evidence is in equipoise as to whether the currently demonstrated migraine headaches are attributable to the Veteran's period of active service.

2.  The objective and probative evidence is in equipoise as to whether the currently demonstrated right knee disorder is attributable to the Veteran's period of active service.

3.  The objective and probative evidence is in equipoise as to whether the currently demonstrated left knee disorder attributable to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance or notice is required under the Veterans Claims Assistance Act of 2000 (VCAA) to help the Veteran in substantiating his claims.

Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Analysis

Migraine Headaches

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the evidence is in approximate balance and the claim for service connection for migraine headaches will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board notes that the Veteran's service treatment records are silent as to treatment for, complaints of or a diagnosis of headaches.  In June 2000, the Veteran submitted that he began experiencing headaches during boot camp, while participating in war games.  During an April 2003 RO hearing, the Veteran again reported that his headaches began in boot camp.  On the day he was to go through a gas chamber drill, he went to sick bay because of a headache and was given aspirin.  He testified that he never sought treatment again for his headaches.  Rather, he continued to have headaches which he self-medicated with over-the-counter drugs.  In June 2006, the Veteran testified that he started having migraine headaches during boot camp in 1984 and when he sought inservice treatment he was only given aspirin and Motrin and thereafter continued to self-medicate, even after service, his headaches.  

In support of his claim, the Veteran has submitted various lay statements.  In a February 2005 statement from a service comrade, it was reported that when with the Veteran during summer training in 1985 the Veteran had been limping and complained of having bad headaches, for which he was taking Tylenol and Motrin.  Three additional lay statements were received.  One indicates that, in 1987, the Veteran took aspirin for headaches.  Another stated that the Veteran experienced headaches in 1988 for which he took Tylenol and Motrin.  The third lay statement indicated that the Veteran had complained of headaches since 1997.  

The Veteran was hospitalized at the Sharp Memorial Hospital in July and August 1990, after being struck by a car while he was a pedestrian.  His injuries included a comminuted fracture of the right femur for which he had surgery.  Although he denied a history of frequent or severe headaches, he presented with complaints of persistent right-sided headaches.  A report of an August 1990 consultation by Dr. Murphy reflects that the Veteran had been evaluated for persistent headaches which were felt to be a result of a concussion.  

Private clinical records reflect that, in October 1997, the Veteran reported that his shoulder and neck pain caused him to have migraine headaches.  

In June 2006, Dr. Chapman indicated that the Veteran had reported, in May 2006, the that he had experienced frequent headaches since military service, which was supported by a statement from a service comrade.  He opined that the Veteran was experiencing chronic daily headaches, which were present during service.  Dr. Chapman reiterated his opined that the Veteran's chronic headaches dated back to and were related to the Veteran's period of service, in June 2008.

Upon VA examination, dated in September 2006, the Veteran was diagnosed as having migraine headaches without visual aura.  The examiner indicated that if the affidavit was to be believed and the Veteran's history, which was consistent with the affidavit, then it was more likely than not that the Veteran's headaches were related to service. 

The Veteran was afforded an additional VA examination in October 2009.  It was the examiner's impression that the Veteran's chronic daily headaches were related to a combination of muscle tension, medication use and depression.  There was no clear cut history of migrainous component.  The examiner also noted that the Veteran reported of history of headaches prior to his entry into service, as a result of head injury 8 years prior to enlistment.  He opined that the Veteran's headaches were less likely than not the result of military service.

In December 2010, the Veteran presented for an additional VA examination.  The examiner indicated that he could not render an opinion as to whether the Veteran's current headaches were related to his period of service. 

Upon review of the evidence of record, the Board concludes that service connection for migraine headaches is warranted.  The record contains consistently reported statements from the Veteran, as well as a corroborating statement from a fellow serviceman and friends reporting in-service complaints of headaches as well as post-service continuity of symptomatology.  The Veteran has provided credible testimony regarding the onset of headaches in service, and its continuance since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the Veteran has provided competent evidence of a continuity of symptomatology from service of headaches, and he has current diagnoses of headaches, he is competent to relate his currently diagnosed headaches to his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).

Additionally, the objective medical evidence of record contains two nexus opinions relating the Veteran's current headaches to service.  The Veteran's private treatment provider, Dr. Chapman, as well as the VA examiner who conducted the September 2006 examination has opined that the Veteran's headaches are related to service.  

The Board acknowledges that the objective medical evidence includes evidence against warranting a grant of service connection.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Right Knee & Left Knee

The Veteran alleges entitlement to service connection for disorders of the right and left knee. Although the Veteran's service treatment records are silent as to complaints of, treatment for, or a diagnosis of a bilateral knee disorder, he reports that he began experiencing bilateral knee pain during boot camp. 

In support of his claim, the Veteran has submitted various lay statements.  In a February 2005 statement from a service comrade it was reported that when with the veteran during summer training in 1985 the Veteran had been limping and complained of his knee hurting, for which he was taking Tylenol and Motrin.  Also received were three lay statements.  One indicates that in 1987 the Veteran took Tylenol and Motrin for his had bad knees which were due to arthritis.  Another stated that she had noted that the veteran had knee pain in 1988 for which he took Tylenol and Motrin.

Private X-rays, dated in April 1993, indicate that the Veteran's right knee were unremarkable except for screw holes through the distal femur.  

Degenerative changes were first noted in December 2001.  Records from Dr. 
Greenwald include a December 2001 radiographic report that revealed mild patellofemoral degenerative changes, bilaterally, and mild medial compartmental degenerative changes, greater in the right knee than the left, as well as suprapatellar spurs.  In January 2002, Dr. Greenwald stated that the Veteran had experienced pain in the knees since 1991.  Physical examination revealed bilateral patellofemoral crepitus.  X-rays revealed osteoarthritis of those joint and left medial tibio-femoral joint changes.  Dr. Greenwald opined that "these conditions within [a] medical probability were present at [the] time of his duty in the armed forces and his repetitive use of his knees aggravated the condition with [a] medical probability."  

The Veteran was afforded a VA orthopedic examination in July 2003.  He reported that he had experienced bilateral knee during boot camp and thereafter.  Physical examination demonstrated severe pain with activity, crepitus and limitation of motion but no instability.  X-rays revealed narrowing of the patellofemoral joints, bilaterally.  The diagnosis was bilateral chondromalacia patellae.  After reviewing Dr. Greenwald's letter, the examiner opined that the claimed condition was more likely than not unrelated to the Veteran's period of military service.  

The Veteran testified at an RO hearing in February 2005 that physical training and running during boot camp had caused his knee pain.  In or about November 1984, when he was to go through a gas chamber drill when he went to sick bay and was given aspirin but he never again sought treatment but continued to have knee pain.  He self-medicated with over-the-counter medications until he next sought treatment in 1991, from Dr. Greenwald, who found that the Veteran had arthritis.  Several times during service, he fell while running, injuring his knees.  During boot camp, he went on sick call twice to seek treatment for his knees but he was only given Tylenol.  

In March 2005, Dr. Fuller stated that the Veteran related having had knee pain prior to being struck by an automobile after service, in which he had sustained a concussion and right femoral fracture.  Dr. Fuller interpreted Dr. Greenwald's January 2002 statement as indicating that the Veteran had bilateral knee pain due to a 1991 injury.  After an examination and X-rays, Dr. Fuller reported that the diagnosis was bilateral degenerative joint disease (DJD) of the knees with anterior cruciate ligament deficiency of the right knee.  

In June 2006, the Veteran testified that strenuous work loading tanks during service injured his knees.  Although he had sought inservice treatment, he had only been given aspirin and was not hospitalized and did not receive any formal treatment and thereafter had self-medicated for knee pain.  

In September 2006, the Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's bilateral knee pain was secondary to the July 1990 accident; however, he acknowledged that his opinion was somewhat speculative.  The examiner concluded that the Veteran's bilateral knee complaints were not related to service because there was a lack of documentation during service or within a year from his discharge from service.  

Upon VA examination dated in October 2009, the Veteran was diagnosed as having patellofemoral pain syndrome and patellar chondromalacia.  Degenerative arthritis and laxity was also noted in both knees.  As to the right knee, the VA examiner opined that the degenerative joint disease was not caused by or the result of military service.  With regards to the left knee, he opined that the patellofemoral pain syndrome, patellar chondromalacia and degenerative arthritis were not caused by or the result of service.  The examiner based his opinion on a review of the claims file, orthopedic literature and his experience as an orthopedic surgeon.  Finally, he speculated that the bilateral laxity was likely related to the 1990 accident.  

In December 2010, a VA examiner opined that it was less likely as not that the Veteran's bilateral knee condition was related to service.  The examiner's rationale was that the Veteran's service record did not document findings consistent with a high energy injury to the soft tissue or osseous structures of the knees, such as fracture, internal derangement or dislocation.  In the absence of such findings, a posttraumatic or chronic inflammatory process was less likely than not.  Additionally, the Veteran was on active duty for less than ten years, therefore, any microtrauma he sustained during active duty would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process.  

In support of his claim, the Veteran submitted a private medical opinion dated in March 2011.  He opined that the Veteran's chondromalacia patellae, degenerative changes and Osgood-Schlatter's disease were present during the Veteran's period of service.  He also opined that the Veteran's anterior cruciate ligament deficiency was not present during the Veteran's period of service.

Upon review of the evidence of record, the Board concludes that service connection for a bilateral knee disability is warranted.  Although the record contains conflicting medical opinions as to the onset of his right and left knee disabilities, the Veteran has provided credible testimony and lay evidence regarding the onset of bilateral knee disorders in service, and its continuance since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Because the Veteran has provided competent evidence of a continuity of symptomatology from service, and he has current diagnoses of bilateral knee disorders, he is competent to relate his currently diagnosed bilateral knee disorder to his active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran incurred a right knee disorder and a left knee disorder as a result of his period of active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


